              Case 2:15-cv-00369-RSM Document 47 Filed 03/29/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     MICROSOFT CORPORATION,
10                                                   NO. 2:15-cv-00369 RSM
                                Plaintiff,
11                                                   JOINT MOTION TO EXTEND TIME AND
            vs.                                      ORDER REGARDING CASE SCHEDULE
12
     INTERNAL REVENUE SERVICE,
13
                                Defendant.
14

15   MICROSOFT CORPORATION,                          NO. 2:15-cv-00850 RSM

16                              Plaintiff,           NO. 2:15-cv-01605 RSM

17          vs.

18   INTERNAL REVENUE SERVICE,
19          Defendant.
20
            Based on the stipulation of the parties, the Court adopts the following amended schedule
21
     in the above cases:
22
            The IRS to provide draft revised declarations:      June 15, 2021
23          The IRS to provide draft revised Vaughn
            indices:                                            August 13, 2021
24          The IRS to file its motion for summary
            judgment:                                           September 13, 2021
25


      JOINT MOTION TO EXTEND TIME AND ORDER REGARDING
      CASE SCHEDULE
           Case 2:15-cv-00369-RSM Document 47 Filed 03/29/21 Page 2 of 2




 1        It is SO ORDERED this 29th day of March, 2021.
 2

 3

 4

 5
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     JOINT MOTION TO EXTEND TIME AND ORDER REGARDING
     CASE SCHEDULE
